Title: From John Quincy Adams to Abigail Smith Adams, 3 February 1807
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother.
Washington 3. Feby: 1807.

I have hardly been able to reconcile it to my own conscience for some weeks that so much time had elapsed since the Commencement of this Session, and that I had not written directly to you—The occasion of my silence has been explained in my letters to my father and my brother, which you have certainly seen—Your favour of 16. Jany: has been these ten days in my possession, but this is the first time I have found a moment for replying to it.
Our foreign Negotiations are in a state of suspension, concerning which a degree of apathy prevails here, not very creditable to our foresight—France and Spain, are obviously waiting only for a moment of leisure, to push us with claims and pretensions which when they come will make themselves felt, and the Treaty with England is broken off upon a pretension on our part to which G. Britain will never concede, as I believe, and to which I doubt much whether we ought to require her to concede—How this policy of sleeping on the edge of the precipice will eventually terminate, I hardly dare to enquire; but we must put our trust in Providence much more than in the wisdom or the fortitude of man.
The projects and the transactions of Mr. Burr, are giving rise to an extraordinary course of our public affairs—On the one hand we are assured that his conspiracy is altogether impotent; without means; and without resources—while on the other—we adopt the most violent and extraordinary measures to counteract them—The President pledges all his responsibility to a state of facts, exhibiting Mr: Burr at the head of an expedition to sever the western States and Territories from the Union, by force, with the intention to seize New-Orleans and plunder the Bank there, as a preliminary step; and yet he tells us that there is no danger to New-Orleans—At the same time General Wilkinson establishes de facto martial law in New-Orleans, denounces one of the judges, as an accomplice in the conspiracy—seizes and ships off three Citizens of the United States, on the ground that they cannot be safely tried, or even suffered to remain there—And two of these three Citizens upon application to the Judges of this District, have been committed by their order to prison, without bail or mainprize, as upon a charge of high-treason. The Senate suspend the privilege of Habeas Corpus, by an Act pass’d in one day; and without a division—At the same time the House of Representatives reject the Bill at its first reading by an almost unanimous vote—By the last accounts, Mr: Burr was at the mouth of Cumberland river encamped with four or five hundred men.
I have not heard directly from my Sister since I came through New-York. Of her situation then she said not much to me, but I know it was distressing—The Coll: had no occupation, and no rational project or prospect of occupation, and was still flattering himself with the idea of a new Office from the Government—I was gratified however by receiving from him a most positive and unqualified assurance that he had no knowledge of Mr: Burr’s purposes against the Union— On my return home I shall make the enquiries you desire, and shall again propose to my Sister to go on with me; if as I apprehend must be the case their situation will make it impossible for them to remain at New-York, keeping house—
I have been once at Mr. Cranch’s, and only once since the Commencement of the Session—Their Residence is in a situation much more pleasant than where they were last Winter, though so much more retired that Mrs. Quincy does not like it so well—They are all as well as circumstances admit; and yesterday Mrs: Cranch brought a son in addition to the family.
The Supreme Court yesterday commenced their Session—Judge Cushing and his Lady have been here this fortnight, and are very well—We are also well in the family where I reside, and my own health has been hitherto so unusually good, that I am afraid I shall fatten into laziness—
I remain ever affectionately your’s.
John Quincy AdamsBest remembrance to all the family—And Love to my boy, if either of them be with you.
